Illinois Official Reports

                                       Appellate Court



                      In re Marriage of Troske, 2015 IL App (5th) 120448



Appellate Court           In re MARRIAGE OF ROBERT E. TROSKE, Petitioner-Appellant,
Caption                   and KAREN M. TROSKE, Respondent-Appellee.

District & No.            Fifth District
                          Docket No. 5-12-0448



Rule 23 Order filed       January 8, 2015
Motion to publish
granted                   February 10, 2015
Opinion filed             February 10, 2015



Held                       On appeal from a supplemental dissolution order, the appellate court
(Note: This syllabus rejected petitioner’s arguments that the trial court abused its discretion
constitutes no part of the in awarding respondent wife most of the parties’ net wealth,
opinion of the court but considering the property distribution and assignment of debts, in
has been prepared by the accepting the parties’ stipulation that the issues of maintenance and
Reporter of Decisions child support would be determined by using income figures for 2009
for the convenience of where the hearings on ancillary issues took place in 2011 and the order
the reader.)               was entered in September of 2012, and in entering its order 18 months
                           after the hearings; furthermore, there was no abuse of discretion in the
                           court’s order requiring petitioner to pay part of respondent’s attorney
                           fees, there was no indication that the judge was biased against
                           petitioner, and finally, respondent’s motion to dismiss the appeal was
                           denied and the judgment was affirmed.

Decision Under            Appeal from the Circuit Court of Madison County, No. 08-D-1153;
Review                    the Hon. Elizabeth R. Levy, Judge, presiding.

Judgment                  Affirmed.
     Counsel on                 Barbara L. Sherer, Amanda G. Highlander, and Kristen Strieker, all of
     Appeal                     Sherer Law Offices, of Edwardsville, for appellant.

                                Curtis L. Blood, of Collinsville, for appellee.



     Panel                      JUSTICE CHAPMAN delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Cates and Justice Moore1 concurred in the judgment
                                and opinion.


                                                  OPINION

¶1          The husband, Robert E. Troske, appeals a supplemental dissolution order, raising several
       issues. His primary contentions are that (1) the trial court abused its discretion by awarding the
       wife, Karen M. Troske, essentially all of the couple’s net wealth taking into account both the
       property distribution and assignment of debts; (2) the court abused its discretion by accepting
       the parties’ stipulation that issues of maintenance and child support would be determined using
       income figures for 2009 where the hearings on ancillary issues took place early in 2011 and the
       court’s order was entered in September 2012; and (3) the court abused its discretion by
       entering its order 18 months after the hearings. In addition, Robert argues that the court abused
       its discretion in ordering him to pay a portion of Karen’s attorney fees and that the court was
       biased against him. Karen filed a motion to dismiss, arguing that this court lacks jurisdiction to
       consider this appeal. We ordered her motion taken with the case. We affirm the judgment and
       deny Karen’s motion.
¶2          The parties began dating late in 1992 or early in 1993, moved in together in November
       1993, and were married in June 1995. In 1989, Robert and his previous wife, Mary Jo,
       purchased a lot with the intent of building a home. Robert and Mary Jo’s daughter, Andrea,
       was born in November 1991. Mary Jo passed away due to cancer in August 1992. The home
       was completed in 1993. Robert, Karen, and Andrea moved into the home in November 1993
       and lived there for the duration of the parties’ marriage. Robert and Karen’s daughter, Emily,
       was born in September 1998.
¶3          The family home is one of four pieces of real estate involved in the proceedings before the
       trial court. During their marriage, the parties purchased 75 acres of land along with another
       couple. They purchased this property (the Ridgeview property) intending to build two homes
       on it for themselves and develop the rest. Instead, they sold the property through a series of
       sales. In February 2005, the title company issued a check to Robert in the amount of $505,077.
       However, only $497,577 was deposited. Robert and Karen used some of the proceeds from the
       Ridgeview sales to purchase a condominium in Florida. In addition, Robert and his parents

             1
            Justice Spomer was originally assigned to participate in this case. Justice Moore was substituted
       on the panel subsequent to Justice Spomer’s retirement and has read the briefs and listened to the tape
       of oral argument.

                                                      -2-
     owned a condominium in Lake of the Ozarks. At trial, questions were raised concerning (1)
     what happened to the proceeds from the sales of the Ridgeview property; (2) whether the
     family home was marital property; and (3) whether the marital estate was entitled to
     reimbursement for contributions to the Lake of the Ozarks condo, which was stipulated to be
     Robert’s separate property.
¶4        Robert and Karen began filing separate tax returns in 2007. In November 2008, Robert
     filed a petition for dissolution. Both parties filed numerous motions requesting various forms
     of temporary relief. In February 2009, Karen filed a motion for injunctive relief, asking the
     court to require Robert to pay delinquent property taxes for the family home. She alleged that
     Robert paid the property taxes on the property since it was purchased but failed to pay the 2007
     property tax despite having the financial ability to do so. She attached a take-notice document,
     dated January 2009, which indicated that the property had been sold due to the tax deficiency
     and could be redeemed by paying $8,559.14 by May 13, 2009.
¶5        In May 2009, the court entered an order restraining both parties from concealing,
     transferring, or encumbering any marital property and directing Robert to “make every effort”
     to file his 2007 and 2008 personal and corporate income tax returns within 30 days. The order
     further provided that the parties’ Florida condo was to be listed for sale. Three months later,
     however, the condo was still not listed. The court entered an order in August 2009 directing
     Robert to (1) pay the 2008 real estate taxes on the family home and pay for reasonable repairs;
     (2) pay $2,000 per month in child support; (3) pay $750 per month in maintenance; and (4) list
     the Florida condo for sale. The court reserved ruling on whether to order retroactive child
     support and maintenance.
¶6        Karen subsequently filed two motions for findings of indirect civil contempt, alleging that
     Robert failed to pay child support, maintenance, or the expenses he was ordered to pay for both
     the family home and the Florida condo. Karen also filed a petition for injunctive relief. She
     alleged that (1) the parties received $497,577 from the sales of the Ridgeview property in
     February 2005; and (2) Robert received $266,422 in a settlement of a mine subsidence claim
     involving the family home in May 2008. She further alleged that (1) Robert exercised
     exclusive control over these funds; (2) she did not know what became of the proceeds from the
     Ridgeview property; (3) she believed that Robert used the mine subsidence settlement to open
     two certificates of deposit (CDs); and (4) she believed that Robert would likely waste the funds
     if not enjoined from doing so. At a hearing on these motions, Robert stated that he used some
     of these funds to open two certificate of deposit accounts totaling $170,000.
¶7        In December 2009, the court entered an order enjoining both parties from accessing the
     certificates of deposit or disposing of any other marital assets. The court also ordered Robert to
     comply with several of its previous orders within 14 days. Specifically, the court ordered him
     to pay maintenance and child support, list the Florida condo for sale, and pay past-due real
     estate taxes on both the Florida condo and the family home. In January 2010, the court found
     Robert to be in contempt for failing to list the condo for sale. The court further found that he
     was not in compliance with other previous orders, but did not make findings regarding the
     willfulness of his noncompliance.
¶8       On February 10, 2010, the court entered an order finding that Robert was in “substantial
     compliance” with his maintenance and child support obligations. At this point, trial was set to
     begin February 18, 2010. However, the trial setting was continued numerous times. Robert was
     represented by multiple attorneys. Both parties continued to file motions for temporary relief,

                                                 -3-
       including additional motions for findings of contempt filed by Karen, a motion for sanctions
       filed by Robert, and a motion to require Karen to participate in parenting classes. A September
       2010 trial setting was continued to allow both parties to complete valuations of their respective
       businesses. The matter came to trial in January 2011. The court held eight hearings during the
       first three months of 2011. During the hearings, the parties stipulated to using the information
       on their 2009 income that they had provided to each other in discovery. The stated reason for
       agreeing to this stipulation was that both parties wanted to avoid delaying trial even further to
       allow them time to complete discovery of more recent income information for 2010.
¶9          Evidence adduced at the hearings showed that in spite of the court’s orders enjoining both
       parties from disposing of marital assets, Robert had taken substantial sums of money from
       accounts in his name that were funded with marital assets. The two certificates of deposit
       which started at $170,000 now totaled $74,381. Robert testified that he took an $85,000 loan
       against one of the CDs to pay various debts. He stated that at least some were credit card debts
       to pay for family expenses. The bank deducted $35,000 to pay past-due property taxes on the
       family home and another $60,000 to repay the loan. Similarly, Robert opened a Charles
       Schwab brokerage account with $115,000 from the Ridgeview proceeds “to play the stock
       market.” That account was valued at $104,067 late in 2007, but only $300 remained by the
       time hearings were held early in 2011. Robert’s individual retirement account was worth
       $148,437 late in 2007, but nearly depleted by the time of trial. Robert was asked about specific
       debits from accounts within his sole control. He testified that they were used for home repairs,
       paying bills or taxes, or family vacations. However, he could not recall with specificity what
       any of the withdrawals were for.
¶ 10        Robert testified about his use of the mine subsidence settlement funds and the proceeds
       from the Ridgeview property. Approximately $156,000 was used to purchase the condo in
       Florida. Additional funds from the Ridgeview proceeds were used to make improvements and
       repairs to the family home, pay $17,500 toward credit card debts, and pay $143,000 in capital
       gains taxes. Robert acknowledged that he transferred $69,000 to a business account. Karen
       testified that none of the structural damage resulting from the subsidence had been repaired.
¶ 11        The last hearing took place on March 18, 2011. At that time, the court took the matter under
       advisement. In December 2011, the court entered an order dissolving the parties’ marriage and
       reserving all ancillary issues, including child support, maintenance, and the division of
       property. On September 12, 2012, the court entered a 40-page supplemental dissolution order.
       The court expressly found that Robert’s testimony regarding disputed and unaccounted-for
       funds was “simply not credible.” The court further noted that there was no evidence to explain
       the discrepancy between the check issued for the Ridgeview proceeds ($505,077) and the
       amount deposited ($497,577), a difference of $7,500.
¶ 12        The court found that the Charles Schwab account and the certificates of deposit were
       marital assets and awarded them to Robert. The court awarded both parties their respective
       individual retirement accounts as well as all checking and savings accounts in their names.
       Further, the court awarded Karen $75,000 as an award of additional property.
¶ 13        The parties owned a boat and five automobiles. The court awarded these pursuant to the
       parties’ agreement. The court found both parties’ businesses to be marital property. Robert
       owned an insurance business that acted as a broker between insurance companies and small
       businesses. Karen owned a construction subcontracting business that installed fixtures,
       primarily in retail stores. The court awarded each business to the party that owned it.

                                                   -4-
¶ 14        The court found that the family home was Robert’s nonmarital property at the time the
       parties were married but was subsequently transmuted into marital property. The court noted
       that neither party provided an appraisal of the home, but each gave varying opinions as to the
       home’s value. The court found that a value of $325,000 (the value given in one of Robert’s
       financial statements) was consistent with the parties’ 2005 tax return. The court awarded the
       home to Karen. Although the court ordered that each party was to be responsible for any debt
       associated with the items of property awarded to them, the court ordered Robert to make the
       payments necessary to bring the mortgage and real estate taxes current. The court stated that it
       was ordering him to do this because he used the mine subsidence settlement funds for purposes
       other than the property.
¶ 15        The court awarded the Florida condo to Robert and assigned him the remaining mortgage
       debt on the condo. As with the marital home, both parties gave opinions as to the value of the
       condo, but neither provided an appraisal. The court noted that after the property was listed, a
       company owned by Robert’s girlfriend offered to buy the condo for $212,000, the precise
       amount of debt remaining on the mortgage. The court further found that the Lake of the Ozarks
       property was Robert’s nonmarital property and rejected Karen’s claim that the marital estate
       was entitled to reimbursement for expenses associated with the property.
¶ 16        The court found that 20% of Robert’s income was just under $2,000 per month and set
       permanent child support at $2,000 per month. The court determined that child support should
       be retroactive to January 2009, an issue it had previously reserved ruling on. The court found
       that the total amount of child support that Robert was required to pay through August 2012 was
       $64,000. The court directed the parties to calculate the arrearage. The court stated that, in the
       event they could not reach an agreement, the court would set a hearing to resolve the matter.
¶ 17        The court ordered Robert to pay $36,000 as maintenance in gross, to be paid in installments
       of $500 per month. The court also determined that its temporary maintenance award should be
       made retroactive to January 2009 and directed the parties to determine any arrearage. Finally,
       the court ordered Robert to pay $30,000 of Karen’s attorney fees. In support of this order, the
       court noted that there was great disparity between the parties’ earnings and also emphasized
       the fact that Robert had been found in contempt.
¶ 18        Robert filed his notice of appeal from the supplemental dissolution order on October 9,
       2012. The court entered an order determining the arrearages on January 24, 2013. On March
       28, 2013, Karen filed a motion to dismiss for lack of appellate jurisdiction. She argued that the
       court’s September 2012 order was not a final and appealable order because the court retained
       jurisdiction to determine the arrearages of maintenance and child support. Thus, she argued,
       Robert’s notice of appeal was premature. We ordered Karen’s motion taken with the case and
       directed both parties to fully brief the question.
¶ 19        This court has jurisdiction to hear timely appeals from final judgments pursuant to Illinois
       Supreme Court Rule 303. Ill. S. Ct. R. 303(a)(1) (eff. May 30, 2008); In re Guzik, 249 Ill. App.
       3d 95, 97-98 (1993). A judgment is not final or immediately appealable unless it “fixes
       absolutely and finally the rights of the parties” so that “the only thing remaining is to proceed
       with execution of the judgment.” In re Guzik, 249 Ill. App. 3d at 98 (citing Flores v. Dugan, 91
       Ill. 2d 108, 113 (1982)). However, if an order leaves matters for future determination that are
       “merely incidental” to the rights and obligations that have been determined, the order is final
       and appealable despite the reservation to rule on incidental matters later. In re T.M., 302 Ill.
       App. 3d 33, 37 (1998).

                                                   -5-
¶ 20        In the context of dissolution proceedings, ancillary issues such as child support,
       maintenance, custody, and property division are part of a single claim. As such, orders entered
       resolving some of these issues are not final or appealable until the court resolves all ancillary
       issues. In re Marriage of Mackin, 391 Ill. App. 3d 518, 520 (2009). Child support “is a matter
       of substantial controversy.” In re Marriage of Mackin, 391 Ill. App. 3d at 520. Thus, where the
       issue is not fully resolved, there is no final and appealable order. In re Marriage of Mackin, 391
       Ill. App. 3d at 520. As Karen correctly notes, this rule applies to retroactive child support
       obligations with as much force as it applies to future obligations. Franson v. Micelli, 172 Ill. 2d
       352, 357 (1996).
¶ 21        It is important to note, however, that the Mackin and Franson cases both involved
       situations in which a party filed an appeal before the trial court had fully determined the
       amount or duration of child support a party was required to pay. See Franson, 172 Ill. 2d at 356
       (explaining that the trial court reserved ruling on whether the father should be obligated to
       make any retroactive child support payments); In re Marriage of Mackin, 391 Ill. App. 3d at
       520 (stating that although the court determined the mother’s child support obligations for a
       period of 180 days after the order appealed, the court reserved jurisdiction to determine her
       “future obligation for child support” after that time). In other words, the courts in those cases
       did not fully and finally determine the parties’ rights and obligations concerning child support
       in the orders appealed.
¶ 22        Here, by contrast, the order appealed did determine Robert’s past and ongoing obligations
       to pay child support and maintenance. The only thing it did not determine was how much
       support and maintenance Robert paid prior to entry of the order, a determination necessary in
       order to enforce the judgment. The court reserved jurisdiction to settle this question if the
       parties were unable to do so on their own; however, the order appealed fixed the rights and
       obligations of both parties. As such, it was a final order, and we have jurisdiction over this
       appeal. We therefore deny Karen’s motion to dismiss.
¶ 23        Turning to the merits, Robert first argues that the court abused its discretion in distributing
       the parties’ property and assigning their debts. He contends that the court’s distribution
       resulted in an award of 104% of the couple’s wealth to Karen and negative 4% to Robert. This
       assertion overstates the extent to which the court’s distribution favored Karen. Moreover, we
       find that under the facts presented, the unequal distribution actually ordered by the court was
       equitable.
¶ 24        In support of his claim that Karen was awarded 104% of the marital estate, Robert includes
       in his brief a table of the assets and debts awarded to each party. According to his calculations,
       the debt assigned to him exceeds the value of the property awarded to him by $30,624, while
       the value of the property awarded to Karen exceeds the debt assigned to her by nearly
       $740,000. The table, however, does not accurately reflect the record. Robert includes in the list
       of debts assigned to him the $30,000 he was ordered to pay toward Karen’s attorney fees,
       $167,806 in “joint taxes owed,” and $171,913 remaining on the mortgage for the family home.
       Karen’s attorney fees are not a marital debt, and the lion’s share of the tax deficiency came
       from the separate tax returns Robert filed in 2007, 2008, and 2009. The court did not assign the
       mortgage on the family home to Robert; however, the court did order him to make payments to
       bring the mortgage current.
¶ 25        In addition, Robert includes the $74,381 remaining in the CD accounts among the list of
       assets assigned to Karen even though it was actually assigned to him. The court directed him to

                                                    -6-
       use these funds to pay the past-due amounts on the mortgage and property taxes. However, as
       just discussed, Robert also includes these payments as debts assigned to him to be paid from
       property awarded to him.
¶ 26       Taking all of these factors into account, the division of property still favors Karen. As both
       parties note, however, property distribution need not be mathematically equal; rather, it must
       be in proportions that are just and equitable. In re Marriage of Zweig, 343 Ill. App. 3d 590, 599
       (2003) (citing 750 ILCS 5/503(d) (West 1996)). On appeal, this court will not set aside a trial
       court’s distribution of property absent an abuse of the trial court’s discretion. An abuse of
       discretion occurs when no reasonable person could take the view taken by the trial court. In re
       Marriage of Zweig, 343 Ill. App. 3d at 599.
¶ 27       In this case, the court expressly found that Robert’s testimony was not credible regarding
       the funds from the Ridgeview sales, his Charles Schwab accounts, the certificates of deposit,
       and the mine subsidence settlement check. In support of its credibility determination, the court
       highlighted Robert’s testimony regarding transactions involving his girlfriend, Shari. Robert
       and Shari lived in a $599,000 home with Shari’s two children. Robert testified that Shari paid
       for the vacations they took together. However, the court found no evidence to support Robert’s
       contention that Shari was financing their lavish lifestyle alone. In addition, Robert paid Shari
       substantial sums of money−allegedly as repayments of loans she had made to his business−at a
       time when he was in arrears on his child support and maintenance obligations. When Robert
       finally complied with the court’s orders to list the Florida condo for sale, the only two offers
       came from a company wholly owned by Shari. One of the offers was for the precise amount of
       the debt remaining on the condo.
¶ 28       The court also pointed to Robert’s testimony regarding payments made from the
       Ridgeview proceeds and mine subsidence settlement. The court acknowledged that much of
       the Ridgeview money went to paying for repairs and improvements to the family home and
       paying taxes, but the court noted that Robert also testified to using the funds from the mine
       subsidence settlement to make some of these same payments. The trial court is in a better
       position than this court to assess the credibility of witnesses. In re T.B., 215 Ill. App. 3d 1059,
       1062 (1991). Here, there was ample evidence in the record to support the court’s finding that
       Robert’s testimony was not credible.
¶ 29       Moreover, the court was entitled to take into account Robert’s failure to comply with
       multiple orders directing him to pay the past-due taxes and mortgage payments on the family
       home and to refrain from transferring marital assets as well as the impact his noncompliance
       had on the assets and debts to be distributed. Had Robert complied with these orders, the
       past-due portion of the mortgage debt assigned to him would not have existed and the accounts
       awarded to him would not have been depleted.
¶ 30       Robert argues that the court’s distribution amounts to an implicit finding that he dissipated
       assets, while Karen argues that the court found that Robert still had the funds from the mine
       subsidence settlement and the Ridgeview sale, and the depleted accounts or property
       purchased with these funds. She argues that the court awarded this property to Robert. We note
       that the court did not explicitly make either of these findings. It is clear, however, that the court
       did find that Robert still had either the missing funds or the benefit of those funds.
¶ 31       To the extent this finding can be interpreted as a finding of dissipation of marital assets,
       Robert argues that it was improper because there was no evidence that the dissipation occurred


                                                     -7-
       after there was an irreversible breakdown of the parties’ marriage. See In re Marriage of
       Dunseth, 260 Ill. App. 3d 816, 830 (1994). We disagree.
¶ 32        Robert is correct in noting that the court never explicitly determined a point in time when
       the marriage had broken down. He is also correct in asserting that some of the funds were
       depleted before the parties were separated. As Robert points out, the parties received $505,077
       from the Ridgeview property early in 2005, which was two years before they began filing
       separate income tax returns and over three years before Robert filed a petition for dissolution.
       However, the mine subsidence settlement check was received in 2008, after the parties began
       filing separate tax returns and only four months before Robert filed for dissolution. In addition,
       much of the depletion of the accounts funded with proceeds from both of these sources as well
       as the depletion of Robert’s individual retirement account took place after 2007. Indeed, as
       previously discussed, much of it occurred while these proceedings were pending before the
       trial court and in violation of court orders. We find ample support in the record for the court’s
       conclusion that Robert still had either the unaccounted-for funds or the benefit of those funds.
       We further find that the court properly took this into account in distributing the property and
       assigning the debts.
¶ 33        Robert next argues that the court abused its discretion in accepting the parties’ stipulation
       that the 2009 income figures would be used. He acknowledges that he did not request that the
       court reject the stipulation. This fact is fatal to his claim.
¶ 34        To overrule a stipulation, a party must make a timely objection and demonstrate that the
       stipulation is untrue or unreasonable. In re Marriage of Tantiwongse, 371 Ill. App. 3d 1161,
       1163 (2007). Robert advances two arguments in support of his claim that the court’s
       acceptance of the stipulation warrants reversal in spite of his failure to object. First, he points to
       his attorney’s attempts to cross-examine Karen regarding her income in 2010 and 2011. Karen
       testified at trial that her current salary from her business was $28,000 per year and she did not
       remember her income in 2009, although we note that she did provide the court with
       documentation of her 2009 income. Robert argues that his attorney’s cross-examination of
       Karen related to this testimony was “much like an objection or reconsideration of the
       stipulation.” We are not persuaded. As we stated earlier, the parties agreed to use the 2009
       figures so that the matter could proceed to trial without further delay to allow for discovery
       related to the 2010 income. Robert could cross-examine Karen about the testimony she gave
       related to her income early in 2011 without having to fully develop evidence related to both
       parties’ post-2009 income. Moreover, we do not believe that a trial court errs by failing to
       make a ruling it has not been asked to make.
¶ 35        Second, Robert argues that the court abused its discretion in accepting the parties’
       stipulation at all. As he points out, a “trial court has the discretion to determine the validity and
       reasonableness of a stipulation.” (Emphasis added.) Kew v. Kew, 198 Ill. App. 3d 61, 64
       (1990). Trial in this case took place during January, February, and March of 2011. This was
       before the parties’ 2010 taxes would be prepared and thus before both parties could complete
       discovery regarding each other’s 2010 income. Under these circumstances, the agreement to
       use the 2009 information was not unreasonable. If Robert believed the 2010 income was
       significantly different from the 2009 income information, he did not have to agree to the
       stipulation.
¶ 36        Robert’s next contention is that the court abused its discretion and violated a local court
       rule by delaying its ruling in this case until 18 months after the final hearing. Karen points out

                                                     -8-
       that he cites no authority for the proposition that he would be entitled to relief on this basis. She
       also argues that the delay can be explained by the complexity of the case and the volume of
       evidence the court had to consider.
¶ 37       We do not condone the court’s delay in ruling in this matter. However, we find no merit to
       Robert’s contention that the delay warrants reversal for new hearings. The only authority
       Robert cites to support his claim is an unpublished decision of this court. Unpublished orders
       are not binding authority and may not be cited as such. Ill. S. Ct. R. 23(e)(1) (eff. July 1, 2011).
       We further note that the case cited would not support Robert’s contention even if it could be
       cited as binding authority. There, this court reversed the trial court’s decision and remanded for
       further proceedings on other grounds. We directed that the case be assigned to a different judge
       on remand in part because the trial judge took 17 months to rule. However, we explicitly stated
       that we were addressing these issues because the cause had to be remanded on other grounds.
       See In re Marriage of Edwards, 2012 IL App (5th) 100132-U, ¶ 66. We find that the court’s
       delay in ruling does not require reversal.
¶ 38       Robert next contends that the trial court abused its discretion by awarding Karen
       maintenance in gross. We disagree. The propriety of awarding maintenance as well as the
       amount and duration of a maintenance award are matters left to the discretion of the trial court.
       We will not reverse the court’s determination absent an abuse of that discretion. In re Marriage
       of Schneider, 214 Ill. 2d 152, 173 (2005). Robert argues that the award of maintenance in this
       case (1) was unreasonable in light of the unequal property distribution and (2) was based on
       out-of-date income evidence. We have already addressed Robert’s arguments regarding the
       propriety of the court’s property distribution and use of the 2009 income evidence. The
       property distribution took into account the court’s finding that Robert retained hidden marital
       assets or the benefit of those assets. The record does not support the notion that Karen was
       awarded additional property in lieu of maintenance. Further, as we have already concluded,
       Robert agreed to the use of the 2009 income evidence. We find no abuse of discretion.
¶ 39       Finally, Robert argues that the court’s ruling was the result of judicial bias against him. He
       acknowledges that trial judges are presumed to be fair and impartial. See Eychaner v. Gross,
       202 Ill. 2d 228, 280 (2002). He argues that this presumption can be overcome in this case due
       to what he calls a “grossly unfair result” as well as the court’s comments related to his
       credibility and the fact that he lives with his girlfriend, Shari. We disagree. Robert’s
       relationship with Shari was relevant to resolution of Karen’s allegations that Robert was hiding
       marital assets. We have already found that the record supported the court’s findings in this
       regard. Unfavorable comments regarding the credibility of a party are not sufficient to
       overcome the presumption against judicial bias. Eychaner, 202 Ill. 2d at 281 (quoting Liteky v.
       United States, 510 U.S. 540, 555 (1994)). Adverse rulings against a party are likewise
       insufficient to overcome this presumption. Eychaner, 202 Ill. 2d at 280. We find no basis to
       support Robert’s claim of judicial bias.
¶ 40       For the reasons stated, we deny Karen’s motion to dismiss the appeal and affirm the
       supplemental dissolution order.

¶ 41       Affirmed.




                                                     -9-